Adams, J.
1. criminal proof required Evidence was introduced by the appellant tending to prove an alibi. Upon the subject of alibi the court §ave an instruction, which is in these words: “The defense is that the defendant is not the person who committed the crime, and, in addition, that the State has failed to show that he was the person. He has, in defense, given evidence tending to show that he was at another and different place from that where the burglary was committed, and at the same hour or time it was committed. If so, then he could not be guilty, and if, from all the evidence in the case, you believe he was, as claimed, at some other place, then he is entitled to your verdict of not guilty. It should *404be shown that the defendant was, at the very time of the commission of the crime, at some other place; but this fact can be established, like any other fact, by circumstances, or, as it is termed, by circumstantial testimony; so, when you have considered all the circumstances in evidence that you believe to be true, you will determine whether this claim of the defendant is true or not; but this defense is not required to be proved beyond a reasonable doubt, but you should be fully satisfied of its truth.” We are of the opinion that the court erred in instructing the jury that they should be fully satisfied of the truth of the alibi. It was held in State v. Hardin, 46 Iowa, 623, that full satisfaction of the truth of the alibi was not necessary. We regard that case as decisive of-this.
Reversed.